Bartlett, J.
As all the counts of the indictment are correct in form, if the evidence supports any one, there must be judgment on the verdict. Hudson v. The State, 1 Blackf. 319; 1 Chitt. Cr. Law 640, note.
It is said that “ if a person leaves his doors or windows open, it is his own folly or negligence, and if a man enter therein it is no burglary; yet if he unlock an inner or chamber door, it is so.” 4 Black. 226. The same doctrine is laid down in 2 East P. C. 488, 489; 1 Hale 553; Whart. Cr. Law 600; 1 Russ. Crimes 790, 791. Com. Big. Justice P. 3; Rose. Crim. Ev. 340; 7 Bane’s Abr. 136; 3 Greenl. Ev., sec. 76; State v. Wilson, Coxe 439. From these authorities it appears that one who, having entered through an open outer door of a dwelling-house, then breaks and enters an inner door, is guilty of breaking and entering the dwelling-house. - The respondent was, therefore, properly convicted of breaking and entering a railroad depot, under chapter 2078 of the Pamphlet Laws (Laws of 1858, 1983).
As the Nashua and Lowell Bailroad and the Boston and Lowell Bailroad jointly had the exclusive possession and control of the depot under the contract and lease, it might well be laid as their depot. Rex v. Rees, 7 C. & P. 568; State v. Rand, 33 N. H. 216. Under the contract between the two corporations, the bank note stolen was their prop*489erty. The tenth count sufficiently describes the building as the railroad depot of these two corporations, and correctly lays the ownership of the money in the same parties. It is unnecessary to inquire if the inner room broken was an office within the meaning of chapter 1094 of the Pamphlet Laws (see Commonwealth v. White, 6 Cush. 181), or to examine the other questions argued in this case; for the tenth count, being supported by the evidence, thei’e must be

Judgment on the verdict.